DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukuba et al (TU/TB-level LFNST index coding in file).
Regarding claim 1, Tsukuba discloses a method of decoding video data, the method comprising: 
receiving encoded data for a current block (Section 2.1 a TU, corresponding to an encoded block); 
determining whether single tree partitioning is enabled for the current block (Section 2.1 if […] treeType == SINGLE_TREE determines whether single tree partition is enabled); 

in response to determining that the single tree partitioning is enabled for the current block, applying an inverse low-frequency non-separable transform (LFNST) to only the luma transform coefficients for the current block to produce a residual block for the current block (Section 2.1 “if a dual tree is disabled, lfnst_idx for luma is signaled, and lfnst_idx for chroma is inferred to be equal lfnst_idx for luma” only signaling an inverse low-frequency non-separable transform or luma); 
and reconstructing the current block of the video data using the residual block and a prediction block for the current block (Section 2.1 trasnform_unit() . . . residual_coding() corresponds to residual and prediction for the current block).

Regarding claim 2, Tsukuba discloses in response to determining that the single tree partitioning is enabled for the current block, disabling the LFNST for the chroma transform coefficients for the current block (Section 2.1 if a dual tree is disabled, lfnst_idx for luma is signaled and lfnst_idx[x0][y0] is equal to 0 specifying that the low frequency non-separable transform is not used thereby disabling the LFNST for the chroma transformation coefficients).

Regarding claim 3, Tsukuba discloses receiving second encoded data for a second block; determining whether separate-tree partitioning is enabled for the second block (Section 2.1 a TU, 
decoding the second encoded data to generate second luma transform coefficients for the second block and second chroma transform coefficients for the second block (Section 2.1 if dual tree is enabled, lfnst_idx for luma and chroma are signaled separately by applying LFNST to both the luma and chroma transform coefficients, if separate tree partitioning is enabled); 
in response to determining that separate tree partitioning is enabled for the second block, applying the inverse LFNST to both the second luma transform coefficients and the second chroma transform coefficients to produce a second residual block for the second block (Section 2.1 “if a dual tree is enabled, lfnst_idx for luma and chroma are signaled separately and LFNST is applied to both the luma and chroma); and 
reconstructing the second block of the video data using the second residual block and a second prediction block for the second block (Section 2.1 trasnform_unit() . . . residual_coding() corresponds to residual and prediction for the current block).  

Regarding claim 4, Tsukuba discloses determining whether the current block comprises a height greater than 4 (Section 2.1 if(Min(lfnstWidth, lfnstHeight) >= 4 . . . lfnst_idx[x0][y0], applies LFNST to luma if the block height and width are greater than 4); 
determining whether the current block comprises a width greater than 4 (Section 2.1 if(Min(lfnstWidth, lfnstHeight) >= 4 . . . lfnst_idx[x0][y0], applies LFNST to luma if the block height and width are greater than 4); and 
wherein applying the inverse LFNST to only the luma transform coefficients is further in response to determining that the height is greater than 4 and the width is greater than 4 (Section 

Regarding claim 5, Tsukuba discloses wherein applying the inverse LFNST comprises applying an inverse 8x8 LFNST to an 8x8 LFNST sub-block of the luma transform coefficients (Section 2.2 ), 
the method further comprising: 
determining whether the current block comprises a height greater than 4 (Section 2.2 Min (tbWidth, tbHeight)>=4); 
determining whether the current block comprises a width greater than 4 (Section 2.2 Min (tbWidth, tbHeight)>=4); 
determining whether a zero-out region of the luma transform coefficients is outside of the 8x8 LFNST subblock for the inverse LFNST (Section 2.2 “if(( n >= 8 && i==0 && ( . . .  log2TbWidth == 3) && (log2TbWidth == log2TbHeight)) . . . numZeroOutSigCoeff++” corresponds to the zero-out region of the luma transform coefficients being outside the 8x8 LFNST block); and 
wherein applying the inverse LFNST to only the luma transform coefficients is further in response to determining that the height is greater than 4, the width is greater than 4, and the zero-out region of the luma transform coefficients is outside of the 8x8 LFNST subblock (Section 2.2. utilizing numZeroOutsigCoeff and Min(tbWidth, tbHeight) >=4 to determine lfnst_idx[x0][y0][cldx]).


determining whether the current block comprises a width greater than 4 (Section 2.2 Min (tbWidth, tbHeight)>=4); 
determining whether a zero-out region of the luma transform coefficients is outside of the 4x4 LFNST subblock for the inverse LFNST (Section 2.2 "if( ( n >= 8 && i = = 0 && ( log2TbWidth = = 2 [ ... ]) && (log2TbWidth = = log2TbHeight)) [ ... ] numZeroOutSigCoeff++” corresponds to the zero-out region of the luma transform coefficients being outside of the 8x8 LFNST block ; and
wherein applying the inverse LFNST to only the luma transform coefficients is further in response to determining that the height is greater than 4, the width is greater than 4, and that the zero-out region of the luma transform coefficients is outside of the 4x4 LFNST subblock (Section 2.2. utilizing numZeroOutsigCoeff and Min(tbWidth, tbHeight) >=4 to determine lfnst_idx[x0][y0][cldx] ).  

Regarding claim 7, Tsukuba discloses in response to determining that the single tree partitioning is enabled for the current block, determining an LFNST index from the encoded data for the luma transform coefficients for the current block and refraining from determining an LFNST index from the encoded data for the chroma transform coefficients (Section 2.1 “if a dual tree is disabled, lfnst_idx for luma is signaled, and lfnst_ids for chroma is inferred to be equal 
wherein applying the inverse LFNST to only the luma transform coefficients is based on the LFNST index for the luma transform coefficients (Section 2.1 trasnform_unit() . . . residual_coding() corresponds to residual and prediction for the current block when only luma is signaled).

Regarding claims 8-14, method claims 8-14 are drawn to the method corresponding to the apparatus of using same as claimed in claims 1-7. Therefore method claims 8-14 correspond to apparatus claims 1-7, and are rejected for the same reasons of anticipation as used above. The processing steps of the encoder essentially follow similar processing steps as the decoder, but in an inverse order or in reverse order.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba et al (TU/TB-level LFNST index coding) in view of Zhao et al (US 2020/0389666).
Regarding claims 15-21, apparatus claims 15-21 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-7. Therefore apparatus claims 15-21 correspond to method claims 1-7, and are rejected for the same reasons of anticipation as used above. Claims 15-21 however also recite the following limitations: a memory configured to store the video data; and process circuity configured to.
Zhao teaches a memory configured to store the video data (¶65 buffer memory 415); and process circuity configured to (¶22 encoding and decoding induces processing circuitry).

Regarding claim 22, Zhao in the combination teaches a display configured to display the picture (¶66 display device 412).
Regarding claim 23, Zhao in the combination teaches wherein the device comprises one or more of a camera (¶62 digital camera), a computer (¶60 computer), a mobile device (¶60 

Regarding claims 24-30, claims 24-30 has limitations similar to those treated in the above rejection of claims 15-21, and are met by the references as discussed above. The processing steps of the encoder essentially follow similar processing steps as the decoder, but in an inverse order or in reverse order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486